Citation Nr: 1343081	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-22 888	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to initial increased ratings for status post arthroscopic surgery, labral tear, left shoulder, rated as noncompensable prior to March 3, 2011, and as 20 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for status post arthroscopic surgery, labral tear, left shoulder, and assigned a noncompensable evaluation effective November 10, 2005.  The RO in Pittsburgh, Pennsylvania, currently has jurisdiction of the claim.  

The claim was remanded by the Board in February 2011 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The rating assigned for status post arthroscopic surgery, labral tear, left shoulder, was increased to 20 percent, effective March 3, 2011, in an October 2011 rating decision.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a rating decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 


FINDING OF FACT

Since the award of service connection, the Veteran's left shoulder disability has been manifested by painful limitation of motion equating to midway between side and shoulder level; limitation of motion to 25 degrees from the side or fibrous union of the humerus has not been shown at any time during the appellate period.



CONCLUSION OF LAW

The criteria for an initial 20 percent rating for status post arthroscopic surgery, labral tear, left shoulder, have been met prior to March 3, 2011, but no at any time during the appellate period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, and afforded the Veteran appropriate examinations to determine the severity of his disability.  There was also substantial compliance with the Board's February 2011 remand instructions as additional VA treatment records were obtained and a more contemporaneous VA examination was conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection for status post arthroscopic surgery, labral tear, left shoulder, was granted in the June 2006 rating decision that is the subject of this appeal.  A noncompensable rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, effective November 10, 2005.  As noted in the introduction, the rating was subsequently increased in an October 2011 rating decision, which assigned a 20 percent rating effective March 3, 2011, pursuant to Diagnostic Code 5202.  The assignment of the 20 percent rating under Diagnostic Code 5202 was premised specifically on evidence of recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  

Prior to March 3, 2011, the Veteran asserted he was entitled to a compensable rating for his left shoulder disability because he had limited motion at shoulder level and another surgery was being considered.  See November 2006 VA Form 21-4138.  In his July 2007 VA Form 9, the Veteran asserted that a recent magnetic resonance imaging (MRI) report would support his claim for a compensable rating.  There have been no arguments advanced, either by the Veteran or his representative, as to why he is entitled to a rating in excess of 20 percent as of March 3, 2011.  

The Veteran's left shoulder is his minor joint.  See e.g., VA examination reports dated April 2006 and March 2011.  Therefore, only the rating criteria as they pertain to the minor joint will be discussed.  

Diagnostic Code 5201 provides the rating criteria for limitation of motion of the shoulder and arm.  20 percent ratings are warranted for limitation of motion of the minor arm at shoulder level and midway between side and shoulder level; and a 30 percent rating is assigned for limitation of motion of the minor arm to 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013)  Normal range of motion of the shoulder is zero to 180 degrees of flexion and abduction, with 90 degrees representing shoulder level and 45 degrees representing midway between side and shoulder level, and zero to 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I (2013).

Diagnostic Code 5202 provides the rating criteria for other impairment of the humerus.  20 percent ratings are assigned for malunion of the minor humerus with moderate or marked deformity.  20 percent ratings are also assigned for recurrent dislocation of the minor humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; and for recurrent dislocation of the minor humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned for fibrous union of the minor humerus; a 50 percent rating is assigned for nonunion of the minor humerus (false flail joint); and a 70 percent rating is assigned for loss of head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a.

The medical evidence of record consists of VA and private treatment records and several VA examination reports.  

The Veteran was seen by VA on five occasions in December 2005.  The first visit was a physical therapy evaluation, at which time it was noted that the Veteran was previously seen reasonably close to the date of his (in-service) surgery and that he was advised to avoid external rotation and to continue the performance of passive range of motion activities and Codman's exercises.  The Veteran reported that he was feeling some improvement in terms of active and passive range of motion, but that there was decreased ability for lifting activities.  His primary complaint was of pain.  Physical examination revealed that he maintained his left shoulder in an antalgic posture.  There was no swelling noted, but the Veteran was having some diaphoresis of the hand.  Decreased active range of motion was also noted and he was utilizing the right upper extremity to assist with activities of daily living.  The Veteran reported that most of his discomfort was related to external rotation.  Range of motion testing revealed active flexion through 110 degrees, abduction just over 90 degrees, and extension of 50 degrees.  The Veteran was able to externally rotate through approximately 30 degrees with discomfort.  On passive range of motion testing, the Veteran was able to achieve 130 degrees of elevation, 110 degrees of abduction, and external rotation through 40 degrees with assistance and some discomfort.  The examiner noted that strength was reduced globally throughout the left upper extremity and that there was decreased grip strength, though the Veteran was able to improve strength testing with assistance for stabilization of the arm, at which time strength was almost normal.  In terms of shoulder stability, the Veteran showed strength of 4.5/5 for abduction and flexion, and 3/5 for internal and external rotation.  The Veteran denied numbness or paresthesias.  

The second December 2005 visit was with physical medicine and rehabilitation.  The Veteran reported left shoulder pain at a level four or five out of 10 and that he had been performing exercises every other day.  Several exercises were performed, which the Veteran tolerated well and without complaint.  

The third December 2005 visit was with physical medicine and rehabilitation.  The Veteran reported pain at a level three out of 10 at rest and at a level four to five out of 10 with movement.  Several exercises were performed, during which the examiner noted decreased pain and increased range of motion in the left shoulder due to the treatments received.  

The fourth December 2005 visit was also with physical medicine and rehabilitation.  The Veteran reported pain at a level four out of 10 at rest and at a level five out of 10 with movement.  Several exercises were performed, during which the Veteran reported decreased pain and improved motion following treatment.  

The fifth December 2005 physical medicine and rehabilitation note documents the Veteran's report of falling on his left arm and straining his shoulder trying to protect his fall.  He reported current pain at a level three to four out of 10.  Pain with movement was at a level five to six out of 10.  He had been compliant with his exercises.  Several exercises were performed, during which time the Veteran exhibited active range of motion in the left shoulder of 140 degrees with flexion and 120 degrees with abduction.  Although the examiner noted increased left shoulder range of motion, the pain had remained the same after treatment.  

The Veteran was seen at the VA physical medicine and rehabilitation clinic on seven occasions in January 2006.  On the first visit, he reported left shoulder pain at a level four out of 10 and at a level five out of 10 with movement.  Several exercises were performed, during which the examiner noted increased discomfort in the left shoulder.  

On the second January 2006 visit, the Veteran reported pain at a level three out of 10 at rest and at a level four out of 10 with movement.  He was compliant with exercised and reported that his left shoulder was stronger and he had more functional use of that arm.  Several exercises were performed, during which active range of motion of the left shoulder resulted in 150 degrees of flexion and 155 degrees of abduction.  

On the third January 2006 visit, the Veteran reported pain at a level three out of 10.  He continued to be compliant with exercises and reported no increased pain from new exercises.  Several exercises were performed, during which it was noted that the Veteran was progressing slowly in strengthening the left upper extremity.  

On the fourth January 2006 visit, the Veteran reported continued feeling of stiffness and some discomfort.  No specific objective findings were noted at that time.  

On the fifth January 2006 visit, the Veteran reported pain at a level four out of 10.  Several exercises were performed, during which active range of motion of the left shoulder resulted in 150 degrees of flexion and abduction.  Improved functional use of the arm was noted.  

On the sixth January 2006 visit, the Veteran reported pain at a level four out of 10.  Several exercises were performed, during which it was noted that the Veteran tolerated treatment activities well and did not report increased pain after exercises.  

On the last January 2006 visit, the Veteran reported pain at a level three to four out of 10.  He had been compliant with exercises.  Several exercises were performed, during which active range of motion of the left shoulder resulted in 165 degrees of flexion, 170 degrees of abduction, 80 degrees of external rotation, and 75 degrees of internal rotation.  Muscle strength testing of the left shoulder revealed strength of 4-/5 with flexion and abduction.  Improved strength, range of motion, and functional use of the left shoulder was noted.  It was also noted that the Veteran's pain level had stabilized.  

The Veteran was seen at the VA physical medicine and rehabilitation clinic on three occasions in February 2006.  On the first visit, he reported continued pain at a level three out of 10 and continuing with his exercises.  No specific objective findings were noted at that time.  

On the second February 2006 visit, the Veteran reported pain at a level three out of 10.  He had been compliant with exercises.  Several exercises were performed, during which active range of motion of the left shoulder resulted in 170 degrees of flexion, 175 degrees of abduction, and 80 degrees of external and internal rotation.  Muscle strength testing of the left shoulder revealed strength of 4-/5 with flexion and abduction.  Improved strength, range of motion, and functional use of the left shoulder was noted.  

The third February 2006 visit was noted to be the Veteran's last treatment session.  He reported pain at a level three out of 10, had been compliant with exercises, and reported increased mobility, strength and function in the left shoulder.  Several exercises were performed.  Improved strength, range of motion, and functional use of the left shoulder was noted.  

A March 2006 VA physical therapy consult was conducted for re-evaluation of the Veteran's left shoulder.  In pertinent part, shoulder elevation was through 170 degrees with similar abduction and flexion.  External rotation was to 80 degrees and internal rotation was within normal limits.  The Veteran denied left shoulder instability and none was noted.  There was also no crepitus noted with active range of motion or muscle testing.  Isometric strength was rated 5/5.  

The Veteran was seen again at the VA physical medicine and rehabilitation clinic in March 2006, at which time he reported left shoulder pain at a level three out of 10 after exercises.  He reported being compliant with exercises.  Several exercises were performed and the Veteran reported pain at a level three out of 10 after treatment.  

The Veteran underwent a VA general medical examination in April 2006, at which time he reported doing physical therapy at home only.  He denied any discomfort in his left shoulder at rest, but noted pain with an intensity of two with any kind of motion.  Range of motion testing revealed left shoulder flexion to 180 degrees, extension and abduction to 40 degrees, and internal and external rotation to 60 degrees.  The Veteran had difficulty putting his left hand to his neck area.  Apparently, any movement above his shoulders seemed to aggravate his shoulder pain.  Repetitive action of the shoulder increased the pain from a two to approximately a four.  The Veteran specifically had difficulty in lifting, pushing and pulling.  He stated he had to use his right arm for everything.  The Veteran reported being right-handed.  The examiner noted that an in-service electromyography (EMG) report did not show any neuropathy.  The Veteran denied the use of assistive devices and having any incapacitating episodes within the last 12 months.  Neurological examination revealed that cranial nerves were intact, that coordination appeared normal, that sensory function was intact, and that deep tendon superficial reflexes were within normal limits.  The examiner noted that x-ray of the left shoulder was negative.  The impression was status post arthroscopic surgery (repair of a left labral tear, left shoulder).  

In a supplemental note, the April 2006 VA examiner noted that there had been no swelling, redness or instability noted and that current treatment included at-home physical therapy and aspirin on an as-needed basis.  There had been no periods of flare-ups and there had been no episodes of dislocation or recurrent subluxation.  There was also no history of inflammatory arthritis.  The examiner noted that the Veteran was currently unemployed but had difficulty in pushing, shoving, lifting, and extending his arms above his head.  

The Veteran was seen again at the VA physical medicine and rehabilitation clinic on two occasions in April 2006.  At the time of the first visit, he reported left shoulder pain at a level two out of 10 after exercises.  He reported being compliant with exercises and being able to perform functional activities with greater ease.  Several exercises were performed and the Veteran reported pain at a level two to three out of 10 after treatment.  At the time of the second visit, the Veteran reported left shoulder pain at a level two out of 10 after exercises.  He reported being compliant with exercises and improvement in performing functional activities.  The Veteran also noted that he was starting to do overhead activities better.  Several exercises were performed, during which active range of motion of the left shoulder resulted in 170-175 degrees of flexion and 165 degrees of abduction.  Muscle strength testing of the left shoulder revealed normal (5/5) strength with flexion and abduction.  Improved strength and slightly improved flexion were noted.  

A May 2006 VA orthopedic consult reveals that the Veteran reported pain at the extremes of his motion and some stiffness in his left shoulder.  Physical examination revealed left shoulder range of motion of about 160 to 174 degrees of flexion and abduction, internal rotation to T10 and external rotation to 80 degrees, elbow to side.  The Veteran had pain with O'Brien and Jobst testing.  Hawkins testing was negative.  The Veteran was neurovascularly intact and had normal (5/5) strength.  Apprehension was negative.  X-ray reportedly showed where it looked like they may have put an anchor in the superior glenoid as there was a little different density there.  The impression was left shoulder residual stiffness and pain, status post SLAP repair.  

The Veteran received physical therapy on two occasions in June 2006.  He complained of pain in the left shoulder over the anterior shoulder, which had remained the same.  Work activity increased the pain.  The Veteran denied numbness and reported doing home exercises.  The shoulder felt better at rest.  There was objective evidence of pain to palpation over the anterior and apex of the left shoulder.  Strength testing revealed normal strength with left shoulder flexion, extension, medial and lateral rotation, and abduction. Active range of motion testing revealed flexion to 160 degrees with pain at the end of range; extension to 65 degrees; medial rotation to 90 degrees; lateral rotation to 85 degrees with pain at the end of range; and abduction to 165 degrees with pain.  Passive range of motion testing revealed flexion to 175 degrees and abduction to 180 degrees.  Neurological examination revealed that sensation to light touch and deep pressure was good.  Pain was reported at a level two out of 10 on both June 2006 visits.  

A July 2006 physical medicine and rehabilitation note reveals that pain was at a level three and that the Veteran was compliant with exercises.  Active elevation of the left shoulder was to 175-180 degrees with pain.  Active abduction was to 175 degrees with pain.  A July 2006 orthopedic provider note indicates that physical therapy had not provided significant improvement.  The examiner noted that there was pain at extremes of motion and that O'Brien and Jobst testing were positive.  There was some tenderness with speeds.  

An August 2006 orthopedic provider note indicates that the Veteran presented for follow-up due to continued pain, especially with prolonged overhead activities and pain on extreme motions.  Physical examination of the left shoulder revealed that it had pain with forward flexion.  The Veteran was able to forward flex to about 107 degrees.  He was able to internally rotate to about a L1 and externally rotate to 80 degrees.  Strength was good.  The examiner noted that a magnetic resonance arthrogram showed an anterior labral tear and a SLAP tear.  The rotator cuff appeared intact.  The impression was recurrent superior labrum anterior and posterior lesion tear left shoulder and anterior labral tear.  A November 2006 orthopedic provider note indicates that the Veteran was considering arthroscopy and possible labral/slap repair.  

It appears that the Veteran underwent a procedure in February 2009 due to a preoperative diagnosis of left shoulder acromioclavicular joint arthropathy, possible labral tear.  The postoperative diagnosis was left shoulder acromioclavicular joint arthropathy, possible labral tear; type II SLAP lesion extending from approximately the 2:30 position to the 10 o'clock position of the left shoulder.  See records from Village Surgicenter.  

The Veteran underwent a VA joints examination in March 2011, pursuant to the Board's February 2011 VA examination.  The claims folder was reviewed.  The examiner noted that the February 2009 private procedure was a left shoulder arthroscopic SLAP repair and mini open distal clavicle excision.  In pertinent part, the Veteran reported that he still had a lot of pain in the left shoulder following the 2009 surgery, that he had weakness with repetitive motion, and that he had trouble lifting and carrying.  The Veteran denied numbness or tingling.  He had difficulty with any motion above the 90 degree level of the shoulder.  Repetitive motions bothered his shoulder.  The Veteran noted his condition had gotten progressively worse.  Treatment consisted of physical therapy, which resulted in fair response.  Joint symptoms included left shoulder deformity, giving way, instability, pain, stiffness, weakness and incoordination.  There was no decreased speed of joint motion.  The Veteran reported episodes of dislocation or subluxation several times a year, but less than monthly.  There were no episodes of locking.  Repeated effusion and swelling were also reported and the Veteran indicated the condition affected joint motion.  The Veteran also reported flare-ups of joint disease, described as moderately severe of weekly frequency with hours duration.  Precipitating factors included working (he is a powder coat painter and had to perform certain motions that aggravate it).  External rotation increased the pain.  Repetitive tasks worsened the symptoms and aggravated the left shoulder pain.  His job required certain repetitive tasks.  Alleviating factors included ice, heat, aspirin and rest.  The Veteran's impression on the extent of effects of flares on limitation of motion or other functional impairment was that he had moderate limitation of motion during flare up.  

Physical examination during the March 2011 VA examination revealed that there was loss of a bone or part of a bone, namely part of the left acromion.  There was recurrent shoulder dislocations and guarding of all movements.  There was no inflammatory arthritis.  The left shoulder revealed tenderness, instability, weakness, abnormal motion, and guarding of movement.  The examiner noted other abnormal findings in the form of positive impingement, but noted this was likely due to instability.  Apprehension test was positive and there was mild laxity noted at the shoulder when compared to the right.  Range of motion testing revealed flexion to 112 degrees, abduction to 95 degrees, internal rotation to 50 degrees and external rotation to 45 degrees.  There was objective evidence of pain with active range of motion.  There was also objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion, with the most important factor being pain.  Range of motion measurements following repetition were flexion to 104 degrees, abduction to 92 degrees, internal rotation to 45 degrees and external rotation to 40 degrees.  The examiner also noted winging of the scapula with range of motion testing.  There were no noted sensory changes with examination but the Veteran did have weakness with grip on the left (4/5) and with biceps and triceps flexion (4/5).  Reflexes were 2+ and there was mild tenderness with palpation of the left trapezius muscle.  The Veteran's limitations were due to weakness and pain equally on repetitions of three.  

The March 2011 VA examiner reported the findings of a March 2011 left shoulder x-ray, which showed widening of the acromioclavicular joint that may be post-surgical in nature.  There were no acute fractures or dislocations and no significant degenerative changes.  The impression was no acute osseous abnormalities.  The examiner also reported that the Veteran had lost about one week of work due to shoulder pain in the past year.  The Veteran was diagnosed with left shoulder residual pain and instability with decreased range of motion due to pain status post multiple SLAP repairs for SLAP tear of the labrum.  The problem associated with the diagnosis was chronic pain and weakness of the left upper extremity/shoulder with limited range of motion.  This caused significant effects on the Veteran's occupation as he had problems with lifting, carrying, and reaching, and had decreased upper extremity strength.  The result was increased absenteeism.  Other effects on occupational activities included decreased range of motion.  There were also effects on usual daily activities, to include mild effects on traveling, bathing and driving and moderate effects on chores, exercise, sports, recreation and dressing.  

The evidence of record dated prior to March 3, 2011, supports the assignment of a 20 percent rating for the Veteran's service-connected status post arthroscopic surgery, labral tear, left shoulder.  The Board acknowledges that range of motion testing was not conducted on every occasion the Veteran received treatment related to his left shoulder prior to this date.  The Board also acknowledges that on only two occasions when range of motion testing was conducted did the Veteran's left shoulder reveal limited motion so as to support the assignment of a 20 percent rating under Diagnostic Code 5201.  Resolving reasonable doubt in his favor, however, and taking into consideration his competent and credible assertions regarding limited left shoulder motion at shoulder level, the Board finds that the assignment of a 20 percent rating for limitation of motion is warranted prior to March 3, 2011, pursuant to Diagnostic Code 5201.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This finding is based on the December 2005 physical therapy evaluation, which found that the Veteran was able to abduct his left shoulder to just over 90 degrees (which represents shoulder level) but with strength reduced globally and decreased grip strength, and the range of motion testing conducted at the time of the April 2006 VA general medical examination, which showed that the Veteran was only able to abduct his left shoulder to 40 degrees.  As noted above, 40 degrees of abduction is 5 degrees less than the amount needed for a finding that there is limitation of motion midway between side and shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  Thus, when the functional loss of painful motion is taken into account, the Board finds that limitation of motion of the left shoulder equates to midway between side and shoulder level even if some measurements showed better motion.

In contrast, the Board finds that the preponderance of the evidence of record does not support the assignment of a rating in excess of 20 percent for the service-connected status post arthroscopic surgery, labral tear, left shoulder, at any time during the appellate period.  This is so because the left shoulder has not exhibited limitation of motion to 25 degrees from the side at any time during the timeframe in question so as to support the assignment of the next highest (30 percent) rating for limitation of motion of the minor arm under Diagnostic Code 5201.  Rather, at worst, motion was limited to 40 degrees of abduction and extension at the time of the April 2006 VA general medical examination.  Additionally, the effects of painful motion have already been contemplated in the assignment of the 20 percent rating.

This is also so because there is no evidence of impairment of the left humerus resulting in fibrous union so as to support the assignment of the next highest (40 percent) rating under Diagnostic Code 5202.  See April 2006 VA general medical examination report (negative left shoulder x-ray); May 2006 VA orthopedic consult (x-ray showed where it looked like there may be an anchor in the superior glenoid); August 2006 orthopedic provider note (magnetic resonance arthrogram showed anterior labral tear and a SLAP tear); February 2009 record from Village Surgicenter (postoperative diagnosis of left shoulder acromioclavicular joint arthropathy; possible labral tear; type II SLAP lesion); March 2011 VA examination report (x-ray showed no fractures, dislocations or degenerative changes; impression was no acute osseous abnormalities).  

The Board has considered the other diagnostic codes related to the shoulder and arm to determine whether an increased rating is warranted for status post arthroscopic surgery, labral tear, left shoulder, under these provisions.  The only remaining diagnostic code that provides a rating in excess of 20 percent, however, is not for application in this case as there is no evidence of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200).  See VA and private treatment records; VA examination reports. 

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected left shoulder disability.  The Board acknowledges the subjective complaints of pain made throughout the course of the Veteran's claim, as well as the objective evidence of increased pain with repetitive action of the shoulder at the time of the April 2006 VA examination, and of weakness and pain with repetitive motion at the time of the March 2011 VA examination.  Moreover, the March 2011 VA examiner noted additional limitation after three repetitions of range of motion, specifically an eight degree loss of flexion, a three degree loss of abduction, and five degree losses with internal and external rotation, with pain being the most important factor noted.  Furthermore, as noted previously, such factors were used to assign the 20 percent rating.

The Board acknowledges this finding, as well as the Veteran's reported difficulties with activities of daily living and at his job.  Even if range of motion was limited by pain beyond that shown during the April 2006 and March 2011 VA examinations, and taking into consideration the documented limitation of motion as a result of pain at the time of the March 2011 VA examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case it does not.  More specifically, there was no evidence of decreased range of motion with repetitive range of motion testing of the left shoulder during the April 2006 VA examination and even taking into account the objective findings of weakness and pain that limited motion during range of motion testing at the March 2011 VA examination, the Veteran was still able to flex his left shoulder to 104 and to abduct his left shoulder to 92 degrees, neither of which represents limitation of motion to 25 degrees from the side so as to support a 30 percent rating under the Schedule of Ratings for the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Moreover, the Veteran's left shoulder strength has only been minimally diminished throughout the appellate period.  In light of the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected left shoulder disability is not warranted based on functional impairment at any time during the appellate period.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-06. 

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected left shoulder disability picture is not so unusual or exceptional in nature as to render the 20 percent rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected left shoulder disability is evaluated under the Schedule of Ratings for the shoulder and arm, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's left shoulder disability is manifested by subjective and objective evidence of pain, instability, guarding and limited motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 percent rating assigned.  Ratings in excess of 20 percent are provided for certain manifestations of a left shoulder disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 20 percent disability rating assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

A 20 percent rating is granted for status post arthroscopic surgery, labral tear, left shoulder, prior to March 3, 2011, but no higher at any point during the appeal period, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


